DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests the temperature interference element further comprises a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the at least one spoiler is disposed on the third surface and protrudes or is recessed on the third surface.
Regarding claim 10, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the temperature interference element further comprises a central region adjacent to the rotating member and a peripheral region away from the rotating member, the peripheral region surrounds the central region, and the adhesive layer is disposed between the peripheral region of the temperature interference element and the substrate.
Regarding claim 12, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the fourth surface is located between the third surface and the second surface of the substrate, and an area of the fourth surface is smaller than an area of the second surface of the substrate.
Regarding claim 13, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a temperature interference element comprising a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the fourth surface is located between the third surface and the second surface of the substrate, and an area and a shape of the fourth surface are the same as an area and a shape of the second surface of the substrate.
Regarding claim 18, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a projection apparatus (Figure 10, element 300), comprising: an illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b), a light valve (Figure 10, element 312) and a projection lens (Figure 10, element 313), wherein the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) is for providing an illumination beam, the light valve (Figure 10, element 312) is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (page 4, paragraph 0063, lines 5-7), the projection lens (Figure 10, element 313) is disposed on a transmission path of the image beam (page 4, paragraph 0063, lines 8-11), and the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) comprises: an exciting light source (i.e. laser diodes; page 3, paragraph 0045, line 2), for providing an exciting beam (i.e. blue light); and a phosphor wheel (Figure 10, element 206), disposed on a transmission path of the exciting beam and comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests the temperature interference element further comprises a third surface and a fourth surface disposed opposite to each other, the third surface is located between the fourth surface and the rotating member, the at least one spoiler is disposed on the third surface and protrudes or is recessed on the third surface.
Regarding claim 19, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the substrate (element 110 illustrated in Figure 1 and 4A) is disposed to surround the temperature interference element (i.e. portion of element 110 around element 119 in Figure 4A).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a phosphor wheel wherein the temperature interference element is in the shape of a hollow cylinder, and the temperature interference element is located between the substrate and the rotating member in a direction perpendicular to the rotation axis.
Regarding claim 23, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a phosphor wheel (Figure 1, element 109), comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the temperature interference element (Figure 4A, element 119) comprises at least one spoiler (i.e. convex portions; page 2, paragraph 0034, lines 10).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a phosphor wheel wherein the rotating member comprises a convex portion, the convex portion penetrates a central hole of the substrate, the temperature interference element is disposed to surround the convex portion of the rotating member is located at the convex portion and a periphery of the central hole.
Regarding claim 24, Yamagishi et al. (US Pub. No. 2017/0175989 A1) discloses a projection apparatus (Figure 10, element 300), comprising: an illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b), a light valve (Figure 10, element 312) and a projection lens (Figure 10, element 313), wherein the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) is for providing an illumination beam, the light valve (Figure 10, element 312) is disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (page 4, paragraph 0063, lines 5-7), the projection lens (Figure 10, element 313) is disposed on a transmission path of the image beam (page 4, paragraph 0063, lines 8-11), and the illumination system (Figure 10, elements 101a, 101b, 101c, 201a and 201b) comprises: an exciting light source (i.e. laser diodes; page 3, paragraph 0045, line 2), for providing an exciting beam (i.e. blue light); and a phosphor wheel (Figure 10, element 206), disposed on a transmission path of the exciting beam and comprising: a driving motor (Figure 1, element 112), comprising: a motor body (Figure 1, element 117b); and a rotating member (Figure 1, element 117a), wherein the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate relative to the motor body (Figure 1, element 117b) along a rotation axis (clearly illustrated in Figure 1); a temperature interference element (element 119), disposed on the rotating member (Figure 1, element 117a); a substrate (element 110 illustrated in Figure 1 and 4A), disposed on the temperature interference element (Figure 4A, element 119), wherein the temperature interference element (Figure 4A, element 119) is connected with the rotating member (Figure 1, element 117a) and the substrate (element 110 illustrated in Figure 1 and 4A), the motor body (Figure 1, element 117b) drives the rotating member (Figure 1, element 117a) to rotate the temperature interference element (element 119) and the substrate (element 110 illustrated in Figure 1 and 4A) relative to the motor body (Figure 1, element 117b), the substrate (element 110 illustrated in Figure 1 and 4A) comprises a first surface (i.e. right side of element 110) and a second surface (i.e. left side of element 110) disposed opposite to each other, and the second surface (i.e. left side of element 110) is located between the first surface (i.e. right side of element 110) and the rotating member (Figure 1, element 117a); and at least one light wavelength converting layer (Figure 4A, element 111), disposed on the first surface (i.e. right side of element 110) of the substrate (element 110 illustrated in Figure 1 and 4A), wherein the light wavelength converting layer (Figure 4A, element 111) is for converting an exciting beam incident on the light wavelength converting layer into a converted beam (page 2, paragraph 0029, lines 1-2), and the substrate (element 110 illustrated in Figure 1 and 4A) is disposed to surround the temperature interference element (i.e. portion of element 110 around element 119 in Figure 4A).  However, Yamagishi et al. and the prior art of record neither shows nor suggests a projection apparatus wherein the temperature interference element is in the shape of a hollow cylinder, and the temperature interference element is located between the substrate and the rotating member in a direction perpendicular to the rotation axis.
Regarding claims 2-9, 11, 15-17 and 20-22, the claims are allowable based on their dependence from allowable claims 1, 10, 12, 13, and 19 (respectively).	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi et al. (US Pub. No. 2017/0293211 A1) discloses improving the efficiency of heat dissipation from a phosphor wheel while suppressing the air resistance and noise of the phosphor wheel during the driving of a light source apparatus. A phosphor wheel according to the present invention includes: a disc-like substrate; a phosphor layer formed on the substrate; and a plurality of heat dissipation fins overlapping with each other when viewed in a direction orthogonal to a surface of the substrate.
Takamatsu (US Pub. No. 20180059403 A1) teaches a rotor unit including a rotor including a substrate and a wavelength conversion region, and a driving unit. The substrate includes an outer edge and is configured such that a substrate material is continuously provided from a center to the outer edge. The wavelength conversion region is provided on the substrate and receives light having a first wavelength region and emits light having a second wavelength region different from the first wavelength region. The driving unit rotates the rotor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/26/2022